EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14. (Currently Amended) An orthopedic cushion comprising: a first broad segment comprising a first foam panel; a second broad segment comprising a second foam panel; and a narrow segment comprising a third foam panel and disposed between the first and second broad segments along a length of the cushion, the narrow segment interconnecting the first and second broad segments, wherein a width of the narrow segment between first and second lateral edges thereof is less than respective widths of the first and second broad segments to define a first well and a second well between the first and second broad segments, wherein the first broad segment is configured to align with a head of a user lying on the cushion and the narrow segment is configured to align with a torso of the user lying on the cushion, each of the first and second wells configured to accommodate a corresponding shoulder and an arm of the user, the first well defined along the first lateral edge of the narrow segment and the second well defined along the second lateral edge of the narrow segment, wherein the first, second, and third foam panels are discrete from one another and each of the first, second, and third foam panels comprises one or more layers of foam, wherein the narrow segment is connected to the first broad segment at a first foldable joint and the narrow segment is connected to the second broad segment at a second foldable joint, wherein a thickness of the narrow segment tapers with increasing distance from the first broad segment and increasing proximity to the second broad segment.
15. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable
over the prior art of record because the teachings of the reference taken as a whole or in combination do not teach or render obvious the combination set forth including that of Claims 1-3,6-14 and 17-22.
	Regarding Claim 1, the closest prior art of Berc (US 8298126) teaches a head, torso and leg segment that has several different configurations or torso segments that either curve or protrude inward toward the torso segment. However, none of the head segments have a curve, well or outcrop portion within the head segment at the lower edge. 
	Regarding Claim 14, the closest prior art of Berc in view of Nelson (US 5479667), teaches the foam layers of Nelson with the segments and foldable joints of Berc. However, both Berc or Nelson both alone or in combination do not teach the narrowing of the head segment with wells around the shoulder sections along with the increasing distance between first and second broad segments as now required by the Examiner Amendment above. 
	Regarding Claim 20, similar to Claim 14 above, the closest prior art of Berc in view of Nelson, would not teach the foam cushioning throughout the foldable head and torso segments. Although, Nelson does contain a foam aspect it would be considered hindsight to use in combination with Berc as there is no reference or teachings of a foam cushion, material or support that was taught in the prior art in combination with the other structural limitations required.  
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tinsley (US 7020918) teaches a cushion set for positioning a human body with a curved head piece however does not disclose edges that allow the curves to extend upward to the head segment. Edelson (US 4987625) teaches an adjustable personal support apparatus with a head segment that extends into a torso segment at an angle but does not curve upward similar to the art of Tinsley above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/1/2021